Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       Response to Amendments
Applicant’s amendments with regard to claims 2-3, 10, 14, and 23 under 25 USC 112, 2nd paragraph rejections have been overcome, thus, the rejections are withdrawn. 
This Application was re-search in https://iq.ip.com/discover , in view of the limitations of the claimed invention. The re-search was ineffective.
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: please see the previous Office action (see ¶0006-¶0008).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816